Reasons for allowance
          Claims 1, 4-6, 9, 10, 12 and 13 are allowed.
The following is an Examiner's statement of reasons for allowance:
       Consider claim 1, the best references found during the prosecution of the present application were, Pollach et al. (U.S. Pub No. 2018/0068206 A1).  Pollach et al. directed toward an object recognition and classification based on data from multiple sensor modalities is disclosed. A computing system can detect an event in a monitored portion of an environment coordinate field associated with a vehicle. The computing system can retrieve data associated with the detected event from a plurality of modalities. At least one of the modalities can include raw data from a sensor associated with the vehicle. The computing system can classify the detected event based at least in part on the retrieved data and one or more parameters of a classifier.  Pollach et al. alone or in combination with any of the cited prior art of record fail to disclose, teach or suggest each and every limitation recited in claim 1 of the claimed invention when considered as a whole.  Therefore, claims 1, 4-6, 9, 10, 12 and 13 are found allowable. Furthermore, the Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 01/16/2021, and amendment to the claims are persuasive, 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MD N HAQUE/Primary Examiner, Art Unit 2487